DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim (the second occurrence of “19”) been renumbered 20.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosharrafa et al. 2015/0025563 in view of Horne et al. 2012/0201575.

    PNG
    media_image1.png
    32
    41
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    32
    41
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    260
    250
    media_image3.png
    Greyscale

5.	Mosharrafa et al. discloses A system for breast reconstruction comprising: an expansion implant comprising: an expander portion (105) configured to receive a fluid and expand upon receiving the fluid; and a nub (this is interpreted to be element 110) comprising a substantially rigid protrusion, the nub extending outwardly from the expander portion when the expander is in an expanded configuration.  However Mosharrafa et al. does not specify “.. a reconstruction implant comprising: a breast portion; and a nipple portion extending outwardly from the breast portion.”  Mosharrafa et al. further discloses the methods as claimed (see [0030-0033]).

Horne et al. teaches a breast implant that has a nipple formed on the surface of the breast (see [0010]); that may be integral, attached or otherwise formed [0037].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Mosharrafa et al. and provide a breast implant with a nipple because Mosharrafa et al. states [0059] that “…..After the tissue expander 105
 
has been inflated over time to create the appropriately expanded breast pocket, the trimmed extension portion 120 (1100) may be removed from the breast pocket and
exchanged for the highly cohesive gel breast implant 1110 during the second surgery…” 
Regarding claims 6, 15 and 19 and 19, this is considered to be intended use/functional language.  See MPEP 2114 which states:

“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”



6.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mosharrafa et al. 2015/0025563 in view of Horne et al. 2012/0201575 and further in view of Purkait 2007/0185575.  
Mosharrafa et al. and Horne et al. have been disclosed supra however do not disclose that the outward facing surface of the breast portion is textured.  Purkait teaches a breast implant with a shell that features a nipple 15, areola 16 and other features (see figure 1 and [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Mosharrafa et al and provide a textured surface on the outward facing portion of the breast implant because Mosharrafa et al. already envisions a textured surface (see 115) on the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                             
July 30, 2021